                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC #:
 -------------------------------------------------------------- X
                                                                    DATE FILED: 2/3/2020
 ELIHU ROMERO; SAMUEL LEON; NELSON :
 ELIAS DIAZ; FRANCISCO TENEZACA;                                :
 FRANCISCO AGUILAR; FERNANDO OLEA; :
 JHON SPENCER; REYNALDO ARIZA                                   :     18-CV-7424 (VEC)
 BARRIOS; SERGIO AVILA LOPEZ;                                   :
 FERNANDO ARELLANO; and GREBIL                                  :         ORDER
 MORENO, individually and on behalf of all                      :
 others similarly situated,                                     :
                                                                :
                                              Plaintiffs,       :
                                                                :
                            -against-                           :
                                                                :
 REAL INNOVATIVE CONSTRUCTION, LLC; :
 ECI CONTRACTING, LLC; and ANDY                                 :
 MORALES; CARLOS MORALES; and KIERAN :
 KEAVENEY, as individuals,                                      :
                                                                :
                                              Defendants. :
 ------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        This is a putative class action brought by construction workers against two construction

or contracting companies and their principals for unpaid wages, unpaid overtime compensation,

and failure to receive wage notices under the Fair Labor Standards Act (“FLSA”) and the New

York Labor Law (“NYLL”). Am. Compl. (Dkt. 44). The claims in this case center entirely

around a construction site located at 164 West 74th Street where Plaintiffs allegedly worked

from April 2018 through May or June 2018. Id. ¶¶ 18–28.

        On July 12, 2019, Defendants ECI Contracting, LLC and its owner and manager Kieran

Keaveney (“Moving Defendants”) moved to dismiss the claims against them under Federal Rule

of Civil Procedure 12(b)(6). Mot. (Dkt. 52). Moving Defendants argue that the Amended

Complaint fails to allege that they ever employed Plaintiffs, and so they cannot be held liable for

alleged FLSA and NYLL violations. Defs.’ Mem. of Law (Dkt. 53) at 1.
       On September 12, 2019, this Court referred the instant motion to Magistrate Judge

Lehrburger for the preparation of a Report and Recommendation pursuant to 28 U.S.C. § 636(b),

as well as for all pretrial proceedings. Order (Dkt. 64). On January 13, 2020, Judge Lehrburger

issued his Report and Recommendation (“R&R”) to this Court recommending denial of the

motion. R. & R. (Dkt. 67). Moving Defendants were required to file any objections to Judge

Lehrburger’s recommendation within 14 days of January 13, 2020. Id. at 13. Twenty-one days

have elapsed as of the date of that Order, and the Court has received no objection to the R&R or

any other response from Moving Defendants.

                                          DISCUSSION

       A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). To accept a report

to which no timely objection has been made, “a district court need only satisfy itself that there is

no clear error on the face of the record.” King v. Greiner, No. 02-CV-5810, 2009 WL 2001439,

at *4 (S.D.N.Y. July 8, 2009) (quoting Wilds v. United Parcel Serv., Inc., 262 F. Supp. 2d 163,

169 (S.D.N.Y. 2003)).

       Because the Court finds that Judge Lehrburger has committed no clear error, the Court

adopts his recommendation that the motion to dismiss be denied. Moving Defendants’ motion

presents one issue—whether Plaintiffs have adequately alleged that Moving Defendants

employed them at the 164 West 74th Street construction site. Whether a person is an “employer”

within the meaning of FLSA and NYLL depends on whether the person exercised “operational

control” over the employee. Tapia v. Blch 3rd Ave LLC, 906 F.3d 58, 61 (2d Cir. 2018). Courts

must assess this question “with an eye to the ‘economic reality’ presented by the facts of each

case.” Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 139 (2d Cir. 1999) (quotation omitted). At
least four factors, none dispositive, inform whether a person is an employer: “[w]hether the

alleged employer (1) had the power to hire and fire the employees, (2) supervised and controlled

employee work schedules or conditions of employment, (3) determined the rate and method of

payment, and (4) maintained employment records.” Tapia, 906 F.3d at 61 (quoting Barfield v.

N.Y.C. Health & Hosps. Corp., 537 F.3d 132, 142 (2d Cir. 2008)). Here, Judge Lehrburger

found that Plaintiffs’ allegations are sufficient to plausibly allege that Moving Defendants were

Plaintiffs’ “employers”—in particular, the Amended Complaint includes allegations that Moving

Defendants could hire and fire Plaintiffs, and that Moving Defendants supervised Plaintiffs’

work schedules and conditions of employment. R. & R. at 9–13. After careful review, the Court

finds no clear error in this conclusion.

                                           CONCLUSION

         This Court ADOPTS the R&R in its entirety. Moving Defendants’ motion to dismiss is

DENIED. Moving Defendants’ failure to file an objection to the R&R operates as a waiver of

appellate review because the R&R contained a notice that failure to object within 14 days would

preclude appellate review. See R&R at 13; Caidor v. Onondaga Cty., 517 F.3d 601, 604 (2d Cir.

2008).

         The Clerk of Court is respectfully directed to close the open motion at docket entry 52.



SO ORDERED:


                                              __________________________________
February 3, 2020                              VALERIE CAPRONI
New York, New York                            United States District Judge
